On the Merits.
I. As to default. Defendants base this defense on article 1912, R. 0. C., which is in these words: “ The effects of being put in default are not only that, in contracts to give, the thing, which is -the.objeet of the stipulation, is at the risk of the person in default, but in the cases hereinafter provided for it is a prerequisite to the recovery of damages, and of profits and fruits, or to the rescission of a contract.”
This is not an action of rescission, and is not in the cases provided for as contemplated by the article. The action for a dissolution, where a suit is necessary to enforce the resolutory condition, is a putting in mora., as it may be met by paying the price, and the judge may even grant a delay for such purpose. Arts. 2047, 2562. In George vs. Knox, 23 An. 355, we said: “ The note maturing on the first of March, 1858, was not paid. At that moment, the purchaser having failed to comply with his engagements, the resolutory condition implied in all commutative contracts took effect, and the seller had the right to sue for the dissolution of the sale.”
II. Prescription. It is urged that because the notes given as evidence of the price are prescribed the action to dissolve is also prescribed.
This identical question was presented in the case of Templeman vs. *741Pegars, 24 An. 537, and was decided adversely to the pretensions of defendants. The considerations and arguments urged in this case have failed to work a change in our views of the question. We adhere to the opinion that the resolutory action is prescribed by ten years, and that the prescription of the notes given as evidence of the price does not affect that right of action, the right to dissolve not being an accessory to but different from the right to enforce the payment of the price, having its origin in the failure to pay the price, and resting on the principle of justice that the vendee should not retain both the thing and the'price.
III. Revenues and improvements. A restitutio in integrum must be made. The vendor returns the portion of the price paid, with interest from the date of payment, and the vendee returns the thing with its revenues.
The evidence on these points is conflicting, and we are inclined to adopt the estimate of the district judge, who followed the rule first suggested, and properly allowed compensation for improvements to offset the rents pro tanto; but he erred in allowing interest on the rent, as it was not asked for. In this respect his decree will be amended. And as considerable time has elapsed since the date up to which he allowed rent, we will give the rent up to date of delivery of the property.
It is therefore ordered that the judgment appealed from be amended by striking therefrom the interest allowed on the annual rents, leaving the balance of §1016, instead of §3852 90, due plaintiffs. It is further ■ ordered that plaintiffs recover rent on sixty acres of land at eight dollars per acre from 1875, as calculated in the judgment, to date of delivery to plaintiffs; and that as thus amended the said judgment be affirmed, ap-pellees-to pay costs of appeal.